DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
• The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
• This action is responsive to the following communication: US Patent Application filed on 12/18/2020.
• Claims 1-20 are currently pending.

Information Disclosure Statement
• The information disclosure statement (IDS) submitted on 4/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leydon et al (US 20140229154).
Regarding claim 1, Leydon discloses a method comprising: in response to a determination result of language inconsistency (different languages, fig. 5) between two parties of a conversation (fig. 5), starting a translation of a first language into a second language (language translation, fig. 
 
	Regarding claim 2, Leydon further discloses the method of claim 1, wherein the receiving an original message input in the first language comprises: receiving an original message input in the first language from a first user (figs. 5, 7); and displaying the original message at the conversation interface (fig. 7). 
 
	Regarding claim 3, Leydon further discloses the method according to claim 1, wherein the in response to the determination result of language inconsistency between the two parties of the conversation, starting the translation of the first language into the second language comprises: receiving at least one message (fig. 7) from the second user;  and determining the second language corresponding to the at least one message is inconsistent (first language is different from second language, therefore, inconsistent, figs. 5, 7) with the first language used by the first user. 
 
	Regarding claim 4, Leydon further discloses the method according to claim 1, wherein the in response to the determination result of language inconsistency between the two parties of the conversation, starting the translation of the first language into the second language comprises: receiving a translation start notice (figs. 5, 7);  and starting the translation (translation, figs. 5, 7) according to the translation start notice. 
 
	Regarding claim 5, Leydon further discloses the method according to claim 4, wherein the translation start notice is sent by a server (translation server, fig. 1) when the server determines the first language used by the first user is inconsistent (languages differences, figs. 5, 7) with the second language used by the second user. 
 
	Regarding claim 6, Leydon further discloses the method according to claim 1, wherein before the starting the translation, the method further comprises: displaying a translation start prompt message in the conversation interface;  and starting the translation in response to a 
 
	Regarding claim 7, Leydon further discloses the method according to claim 1, wherein the in response to the determination result of language inconsistency between the two parties of the conversation, starting the translation of the first language into the second language comprises: displaying a translation interface (fig. 7) in the conversation interface in a floating window. 
 
	Regarding claim 8, Leydon further discloses the method according to claim 1, wherein the displaying the translation message in the conversation interface comprises: displaying the translation message in a translation interface (fig. 7). 
 
	Regarding claim 9, Leydon further discloses the method according to claim 8, further comprising: closing the translation in response to a translation closing operation triggered by the 
first user to the translation interface (fig. 7). 
 
	Regarding claim 10, Leydon further discloses the method according to claim 8, wherein the displaying the translation message in the translation interface comprises: determining that a number of lines (display preferences, par. 38) of the translation message displayed in the translation interface has reached a preset line number;  and stopping a display of a subsequent translation message in the translation interface (display preferences, par. 38). 
 
	Regarding claim 11, Leydon further discloses the method according to claim 8, wherein the displaying the translation message in the translation interface comprises: determining that a number of lines of the translation message displayed in the translation interface has reached a preset line number (par. 38);  and removing the translation message first displayed from the translation interface (par. 38). 
 
	Regarding claim 12, Leydon further discloses the method according to claim 8, further comprising: performing an editing operation (fig. 6) of the translation message by the first user in the translation interface. 

	Regarding claim 13, Leydon further discloses the method according to claim 1, further comprising: displaying the original message and translation message in the conversation interface in a preset display style (fig.7). 
 
	Regarding claim 14, Leydon further discloses the method according to claim 1, wherein after starting the translation, the method further comprises: displaying, in the conversation interface, an identification of the first language and an identification of the second language to prompt (figs. 5, 7) a translation of the first language into the second language. 
 
	Regarding claim 15, Leydon further disclose the method according to claim 14, further comprising: displaying a translation language selection interface in the conversation interface in 
response to a translation language switching operation request to the translation language prompt control (figs. 3, 5, 7);  and updating the identification of the second language to an identification of a third language (multiple languages, par. 29) in response to receiving a selection operation of the third language in the translation language selection interface. 
 
	Regarding claim 16, Leydon further discloses the method according to claim 15, further comprising: determining that the translation language switching operation is triggered in an input process of the original message (figs. 3, 5, 7);  and replacing the translation message corresponding to the second language with a translation message (replacement, par. 50) corresponding to the third language. 

Regarding claims 17-20 recite limitations/features that are similar and in the same scope of invention as to those in claims 1-2 above; therefore, claims 17-20 are rejected for the same rejection rationale/basis as described in claims 1-2.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIERRY L PHAM/Primary Examiner, Art Unit 2674